Exhibit 10.3

 

June 29, 2011

 

Steven Beason

Scientific Games Corporation

1500 Bluegrass Parkway

Alpharetta, GA 30004

 

Dear Steve:

 

It is my pleasure to confirm our understanding regarding certain amendments to
the Employment Agreement of August 8, 2005, as already amended by letter
agreements dated January 17, 2006, August 30, 2007, June 17, 2008, and
December 2008 (as so amended and as amended hereby, the “Employment Agreement”)
between you and Scientific Games Corporation (the “Company”). Except as
expressly set forth herein, the terms of the Employment Agreement shall remain
in full force.

 

Section 2. The “Term” shall be extended through August 31, 2014.

 

Section 4(a). Effective September 1, 2011, your “Base Salary” is four hundred
eighty-five thousand dollars ($485,000) per annum, payable biweekly and subject
to all withholdings that are legally required are agreed to by you.

 

Section 6(b) is amended to read as follows:

 

b)            Termination By Reason of Death.  If Executive dies during the
Term, the last beneficiary designated by Executive by written notice to the
Company (or, in the absence of such designation, Executive’s estate) shall be
entitled only to the Standard Termination Payments (including, if applicable,
any benefits that may be payable under any life insurance benefit of Executive
for which the Company pays premiums, in accordance with the terms of any such
benefit and subject to the right of the Company (or its applicable affiliate) to
at any time amend or terminate any such benefit).

 

Section 6(c) is amended to read as follows:

 

c)             Termination By Reason of Total Disability.  The Company may
terminate Executive’s employment in the event of Executive’s “Total
Disability.”  For purposes of this Agreement, “Total Disability” shall mean
Executive’s (1) becoming eligible to receive benefits under any long-term
disability insurance program of the Company or (2) failure to perform the duties
and responsibilities contemplated under this Agreement for a period of more than
180 days during any consecutive 12-month period due to physical or mental
incapacity or impairment.  In the event that Executive’s employment is
terminated by the Company by reason of Total Disability, the Company shall pay
the following amounts, and make the following other benefits available, to
Executive:

 

(i)            the Standard Termination Payments; and

 

--------------------------------------------------------------------------------


 

(ii)           an amount equal to Executive’s annual base salary; provided such
amount shall be reduced by any disability payments to which Executive may be
entitled as a result of any disability plan sponsored or maintained by the
Company or its affiliates providing benefits to Executive.

 

Please indicate your agreement to the foregoing by countersigning and returning
an original signed copy to me.

 

 

 

Scientific Games Corporation

 

 

 

 

 

 

 

By:

/s/ A. Lorne Weil

 

 

A. Lorne Weil

 

 

Chairman & CEO

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

/s/ Steven Beason

 

Steven Beason

 

 

 

Date: June 30, 2011

 

 

2

--------------------------------------------------------------------------------